PER CURIAM:
El apelante, chófer de carro público, lle-vaba una, bolsa con material que se utiliza en el juego ilegal de la bolita. Había tomado el bolso en Coamo para llevarlo a Santa Isabel a instancias de una persona que le pidió lo fuera a recoger en determinado sitio en Coamo. Alega que no conocía el contenido del paquete. Al salir de Coamo, y antes de tomar la carretera que conduce a Santa Isabel, fue ordenado a detenerse por la policía porque alegadamente dobló una curva a más de 15 millas por hora contrario a lo dispuesto por la ley. Uno de los policías le pidió la licencia que le autorizaba a conducir automóviles. Al bajar del auto-móvil para enseñar la licencia, la bolsa con el material de bolita, que estaba colocada entre el apelante y una pasajera, se viró, y el policía pudo ver el material. Entonces fue llevado a presencia del juez y se inició el presente caso.
Como único error señala el apelante el cometido por la corte al admitir en evidencia el material ocupado. La sus-tancia sosteniendo que el arresto fue ilegal, pues tomar una curva a más de 15 millas no es un delito si no se establece que la vista no es clara por un trecho de cien metros hacia adelante. Y concluye que si el arresto fue ilegal, también lo es el registro. Pero es que para resolver este caso no hay que determinar si hubo arresto y si éste fue legal. La poli-cía ordenó al acusado que se detuviera y al solicitarle la licencia, a lo cual tenía derecho según la ley vigente a la fecha de los hechos (9 L.P.R.A. 177 (n)), fue que vieron el material de bolita que estaba en la bolsa de papel. Cuando lo vieron lo llevaron a presencia del juez. Estos hechos claramente demuestran que la evidencia fue legalmente ocupada. En Pueblo v. Vargas, 80 D.P.R. 296 (1958) el acusado detuvo el automóvil frente a una luz roja. Un poli-cía le solicitó la licencia de conducir automóviles. No la tenía. Registró entonces el auto y encontró ron clandestino. Resolvimos que fue legal el registro. En el de autos, ni siquiera hubo registro pues cuando el policía le pidió la licen-*411cia, que mostró, el acusado salió del carro y entonces la policía vio el material de bolita. Habiéndole el juez de ins-tancia dado crédito a esa prueba no se cometió el error señalado.

Se confirmará la sentencia apelada.